DETAILED ACTION
Status
This Final Office Action is in response to the communications filed on 14 January 2022. Claims 1-38, 46-52, and 54 have been cancelled, claim 39 has been amended, and no new claims have been added. Therefore, claims 39-45 and 53 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment necessitates or causes rejection under 35 USC § 101.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103; therefore, the Examiner withdraws the rejection(s) and indicates allowability over the prior art.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that independent claim 39 is a method claim, where the last two elements recite “when the first distance is less than a first distance threshold and the second distance is less than a second distance threshold, the transaction is verified and an amount of money associated with the transaction is transferred from the first account to a second account of the payee, and when the first distance is greater than the first distance threshold or the second distance is greater than the second distance threshold, the transaction is rejected”. In the instant case, these last elements are considered as contingent: if both distances are less than their respective thresholds, an amount is transferred and there is no transaction rejection; whereas if both are greater than their respective threshold, there is no amount transferred; and if only one of the two indicated thresholds is satisfied or if both distances are equal, there is neither an amount transferred nor a transaction rejection. Therefore, according to MPEP § 2111.04(II), these contingent limitations as considered within the broadest reasonable interpretation may be granted little if any patentable weight since not actually required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 39-45 and 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 39 recites a method for conducting electronic financial transactions, comprising: receiving, at a financial institution computer system associated with a financial institution for verifying financial transactions from a payer computer system associated with a payer, an identification message indicating device identification information of the payer computer system and a first geolocation of the payer computer system, the first geolocation determined by the payer computer system based on a physical location of the payer computer system, the device identification information comprising device specific information that uniquely identifies the payer computer system from other computer systems, and the financial institution computer system remotely located from the payer computer system; identifying a first account of the payer based on the device identification information, an account number of the first account being different from the device identification information; generating a pass code having a pre-defined life time, a length of the pass code being less than a length of the account number; associating the pass code with the first account; transmitting, from the financial institution computer system to the payer computer system, the pass code; and obtaining, from a payee computer system, the pass code transmitted to the payer computer system; verifying the device identification computer system based on verifying the device identification information; calculating a second distance between the first geolocation and a third geolocation of a zip code associated with the first account based on verifying the device identification information; and determining whether to verify a transaction between the payer computer system and the payee computer system based on both the first distance and the second distance: when the first distance is less than a first distance threshold and the second distance is less than a second distance threshold, the transaction is verified and an amount of money associated with the transaction is transferred from the first account to a second account of the payee, and when the first distance is greater than the first distance threshold or the second distance is greater than the second distance threshold, the transaction is rejected.

The dependent claims (claims 40-45 and 53) appear to be encompassed by the abstract idea of the independent claims since they merely indicate the type of computer system that may be used by the financial institution, payer, and/or payee (claims 40, 42, and 44 – a computer, a personal communications device, and/or a device interface), the device interface being one of a list of apparently generic interfaces (claims 41, 43, and 45 – e.g., a keyboard, keypad, monitor, display, etc.), and the type of payer device identification information (claim 53 - a telephone number, a SIM number, and/or an IP address).

The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of identifying and confirming identification for a transaction; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the Certain methods of organizing human activity (e.g. fundamental economic principles or practices such as hedging, insurance, mitigating risk; commercial or legal interactions such as … marketing or sales activities/behaviors, or business relations; …) grouping of subject matter.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are that the financial transactions are electronic, the use of and the identification being of computer systems and devices, the pass code having a pre-defined life time, a length of the pass code being less than a length of the account number; transmitting, and verifying using computer system and/or devices.
 These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The additional elements related to computers and devices and electronic transactions, as they are indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity. The use of a limited life time pass code is only described as used and not invented, and therefore insignificant – the use of limited life-time codes is considered to be typical and/or common based on prior art listed below as pertinent but not relied upon specifically – see at least Petite, Fetkovich, Little, Verona, Törnquist, 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of devices and computers, as well as limited life-time pass codes is considered insignificant as explained above – either since merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception” or so typical or common so as to be considered insignificant. 
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 39-45 and 53 are indicated as allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:

Independent claim 39 requires receiving device identification and geolocation information for, and from, a payer computer system, identifying a payer account and number, generating a limited time pass code with a length less than the account number and associating the pass code with the payer account, sending the pass code to the payer computing system, obtaining the pass code from a payee computing system, verifying the device identification based on the pass code, calculating a first distance between the payer and the payee computing system and calculating a second distance between the payer and a zip code associated with the 
The closest art of record, Song et al. (U.S. Patent Application Publication No. 2010/0250410, hereinafter Song) discloses the receiving of consumer device identification and geolocation information, identifying a payer account, generating a short pass code and using (transmitting to the user and receiving from a payee) the pass code as part of authenticating a transaction. Mankoff (U.S. Patent No. 7,593,862) further teaches using a consumer location to identify close-by locations for the “delivery, acceptance and redemption of … coupon offer[s]” (Mankoff at 6:33-49). Grigg et al. (U.S. Patent Application Publication No. 2013/0046625, hereinafter Grigg) further teaches using a user home or residence location and whether it is within a predetermined distance from a transaction location (see Grigg at 0031, 0033-0034, 0052). Kenedy et al. (U.S. Patent Application Publication No. 2010/0076950, hereinafter Kenedy) discusses setting a maximum allowable distance from zip code with respect to providing content (Kenedy at 0060, 0062, 0064). Green (U.S. Patent Application Publication No. 2008/0270163) describes offering “an increased chit [(e.g., a free or discounted product or service, coupon, voucher, etc.)] if the user's home is located in a different zip code or more than a predetermined distance from a particular provider location” (Green at 00251, also see 0076 for the indication of what a chit is). It is noted that Green conveys using “a different zip code” or a distance, and not a distance based on zip code.
The Examiner notes that a user home location is, or can be, quite distinct from the zip code of the user’s home (see the Google Maps NPL indicating instances 
Where the prior art indicates using location criteria for activity similar to, or related to, transaction approval, the Examiner does not find specific art indicating the use of two distinct locations together for transaction approval, and also not that one of the locations required is a zip code of a home/residence location (as distinct from the home or residence location itself) and a distance to/from that zip code. The Examiner further notes that even if additional art were identified for each of the criteria or location information, it would not appear reasonably obvious to combine the number of references that would apparently be required in order to arrive at the claimed invention. Therefore, the claims are considered allowable over the prior art.

Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive.

Applicant first argues the 112 rejections; however, the amendment appears to overcome the rejections. Therefore, the rejections are withdrawn and Applicant’s arguments are considered moot and not persuasive.



With respect to 101, the Examiner notes that where the claims previously were prospective in that the claims received information, then identified a plurality of possible payees as well as their respective distances from the payer, identified an intended transaction location and sent a limited life pass code such that the payer must then get to the payee location within the code life time, the current claims apply to merely performing a current transaction with limits on the distance between payer and payee, and payer and the payer’s listed zip code. The individual elements are considered in their entirety above, and the combination as a whole is considered above. See the rejection above for complete analysis.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Peterson, Lisa, et al., Location-Based Advertising, downloaded from https://www.mmaglobal.com/files/PetersonMobility_20100217144146.pdf on 3 November 2021, dated December 2009, indicating that location-based services are gaining appeal and discussing the execution and use of location-based advertising in general.
Carter, et al. (U.S. Patent Application Publication No. 2013/0124288, hereinafter Carter) discussed integrated purchasing using mobile devices with coupon locating capabilities such as “a coupon location feature that uses global positioning satellite (GPS) based technology to notify the shopper of the best discounts, specials and deals available at the retail stores within the proximity selected by the shopper. Using combined features of the Personal Digital Cashier with the Coupon Locator system would allow a shopper to locate the best deals around, apply any discounts or coupons that were located, and then to complete the purchase transaction for their items without waiting in line to check out.” (Carter at 0006).
Petite (U.S. Patent Application Publication No. 2003/0078029), in discussing “conventional home or business security systems” indicates that “to authorize a new security password on a temporary basis … such passwords must be manually 
Fetkovich (U.S. Patent Application Publication No. 2003/0131251) indicates “conventional techniques involve making a non-downloadable sample picture available on a website secured by a dated password, i.e., the customer may view the image on the provider's website using a password that is operative for a limited period of time” (Fetkovich at 0006).
Little et al. (U.S. Patent Application Publication No. 2004/0172531, hereinafter Little) indicates that “[t]hose familiar with remote access code generation will appreciate that access codes are typically valid for only a short period of time. As such, a user has a limited time after an access code has been generated to correctly enter the generated access code using a keyboard or keypad” (Little at 0061).
Verona (U.S. Patent Application Publication No. 2007/0294403) indicates that “It is known that such conventional password generating devices change passwords automatically according to an algorithm. The issuing entity is aware of this algorithm, and thereby knows when, and to what password, the password-generating device changes the password. The use of this method provides an additional level of security since a stolen password is only valid for a limited amount of time.”
Törnquist (U.S. Patent Application Publication No. 2009/0319797) indicates in relation to ensuring authenticity of an electronic transaction, that “[t]he authentication code may advantageously be a temporary and time limited digital session certificate. Typically, such a certificate is only valid for the ongoing transaction session and for the ongoing electronic transaction and for a limited time period” (Törnquist at 0032).

Palmer et al. (U.S. Patent No. 7,752,450, hereinafter Palmer) indicates that “[t]ypically, a one-time password is only valid for a limited time before it expires” (Palmer at column:lines 1:18-19).
Dasher et al. (U.S. Patent Application Publication No. 2011/0071896, hereinafter Dasher) indicates that “coupons codes are typically unique, and typically have a limited time of use (‘lifetime’) before they expire” (Dasher at 0034).
Grigg et al. (U.S. Patent No. 8,195,576) also discusses using a user location distance from their residence in transaction authorization (at 6:62-7:18).
Google Maps, 5695 Spencer Brook Drive Northwest, Cambridge, MN 55008 to Zip Code 55008, indicating a 10.6 to 14.9 mile distance even though the specific address is in the indicated zip code.
Google Maps, 19848 Turtle Springs Way, Northridge, CA 91326 to Zip Code 91326, indicating – using an address listed on Applicant’s ADS – that there is a difference in distance between the specific address and the zip code associated with that address.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622